Ed. F. McFaddin, Justice, oil Rehearing. The appellant says that Act No. 213 of 1951 entitles her to relief against the provisions of Act No. 139 of 1951. The said Act No. 213 amends the law as found in § 27-2106 Ark. Stats, by adding a proviso: “That in all cases where a prayer for appeal is granted by the trial court, and supersedeas bond filed, . . . the Supreme Court may, ... on showing of unavoidable casualty . . . extend the time for filing a transcript or bill of exceptions . '. .. ” A study of this Act No. 213 shows that its purpose was to allow the Supreme Court to extend time in cases in which an appeal was prayed in the lower court and the case prosecuted under that appeal. The Act has no application to a case in which the appeal is prayed out of the Supreme Court. Reference to the following sections in Ark. Stats, will clarify the point: Section 27-2104 recognizes that there are two methods open for appeal in civil cases: (a) prayer made for appeal in the lower court; and (b) prayer for appeal made in the Supreme Court. Section 27-2126 says : “Unless the appeal is granted by the inferior court, or the appellee enters his appearance in the Supreme Court, he shall be summoned actually or constructively, Section 27-2119 says: “An appeal or writ of error shall not stay proceed- ■ ings on the judgment or order unless a supersedeas is issued.” Section 27-2122 says: “Where the appeal is granted by the court rendering the judgment or order, and the bond is executed within thirty days thereafter, before the Clerk of such Court, the supersedeas shall be issued bv such Clerk; in all other cases it shall he issued by the Clerk of the Supreme Court.” Section 27-2127 says: ‘‘It shall be the duty of the appellant to file in the Clerk’s office of the Supreme Court, within ninety days after the appeal or writ of error is granted, an authenticated copy of the record, otherwise his appeal or writ of error shall be dismissed; . . . ” Under the last quoted section, the person praying an appeal in the lower court has only ninety days in which to complete that appeal by filing a complete transcript. If such person had made a supersedeas bond and then could not perfect the appeal in ninety days, he might be liable on the supersedeas bond even though he had .(under § 27-2106) a total of six months in which to pray an appeal out of the Supreme Court. So the Act No. 213 was passed to enable a person who (a) prayed an appeal in the lower court and (b) made a supersedeas bond therein, to obtain additional time from the Supreme Court in which to file his bill of exceptions and transcript without losing the benefit of having prayed an appeal in the lower court. In the case at bar the appellant is proceeding under the appeal prayed out of this Court, which was just one day short of the six-months period allowed by § 27-2106. The appellant (a) is not prosecuting an appeal prayed in the lower court, and (b) made no supersedeas bond, so is not entitled to invoke the said Act No. 213. It follows that the petition for rehearing is denied.